—In a proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Preston S. Scher, a Judge of the City Court of New Rochelle, inter alia, to sign a judgment in the petitioner’s favor, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Molea, J.), entered November 27, 2002, which, inter alia, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter *409of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner failed to demonstrate a clear legal right to the relief sought.
The petitioner’s remaining contention is without merit.
We decline to impose sanctions upon the petitioner and his counsel as requested by New Rochelle Jeep Eagle, Inc., and Daimler Chrysler Corporation. Feuerstein, J.P., Schmidt, Mastro and Rivera, JJ., concur.